Citation Nr: 0813326	
Decision Date: 04/23/08    Archive Date: 05/01/08

DOCKET NO.  06-04 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

J. D. Watson, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1969 to April 
1975.  He died in October 2004, and the appellant is his 
surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 RO decision, which 
denied service connection for the cause of the veteran's 
death.


FINDINGS OF FACT

1.  The veteran did not have active duty in Vietnam within 
the meaning of the applicable law and regulation.

2.  The veteran died in October 2004.  According to the death 
certificate, the immediate cause of death was multi-organ 
failure; the antecedent cause was sepsis; the underlying 
causes of death were pneumonia in the immunocompromised, 
chronic atrial fibrillation, acute renal failure secondary to 
toxic/ischemic acute tubular necrosis, cerebrovascular 
infarction; and other significant conditions contributing to 
death were coronary artery disease (CAD) and upper gastro-
intestinal bleeding secondary to peptic ulcer disease (PUD).

3.  At the time of his death, the veteran was not service-
connected for any disabilities.

4.  The preponderance of the evidence shows that the 
disabilities that caused or contributed to the veteran's 
death are not related to any in-service disease or injury.



CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1310, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 
3.312 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder, and has an obligation to provide 
reasons and bases supporting this decision.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claim.  The appellant must 
not assume that the Board has overlooked pieces of evidence 
that are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the appellant's claim for service connection 
for the cause of the veteran's death, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in her possession that pertains to the claim.

Prior to initial adjudication of the appellant's claim, a 
letter dated in November 2004 fully satisfied these duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio, at 187.  The appellant was aware 
that it was ultimately her responsibility to give VA any 
evidence pertaining to the claim.  The November 2004 letter 
also told her to provide any relevant evidence in her 
possession.

Since the Board has concluded that the preponderance of the 
evidence is against the claim for service connection, any 
questions as to the effective date to be assigned are 
rendered moot, and no further notice is needed.  See Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).

The Board further notes that the Court recently has held 
that, in the context of a claim for cause of death benefits, 
section 5103(a) notice must include (1) a statement of the 
conditions, if any, for which a veteran was service connected 
at the time of his or death; (2) an explanation of the 
evidence and information required to substantiate a cause of 
death claim based on a previously service-connected 
condition; and (3) an explanation of the evidence and 
information required to substantiate a cause of death claim 
based on a condition not yet service-connected.  Hupp v. 
Nicholson, 21 Vet. App. 342 (2007).  The Court also held 
that, unlike a claim to reopen, an original cause of death 
claim imposes upon VA no obligation to inform a claimant who 
submits a nondetailed application of the specific reasons why 
any claim made during the deceased veteran's lifetime was not 
granted.  Id.

The November 2004 letter fully satisfied Hupp's duty to 
notify provisions.  It provided an explanation of the 
evidence and information required to substantiate a cause of 
death claim based on both a previously service-connected 
condition and on conditions not yet service-connected.  See 
Hupp, supra.  Furthermore, the November 2004 letter also 
appropriately did not state any conditions for which the 
veteran had been service-connected at the time of his death, 
as the veteran was never service-connected for any 
disabilities during his lifetime.  Thus, the Board finds that 
VA satisfied its duty to notify with respect to Hupp.  See 
id.

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the appellant have been obtained, to the extent 
possible.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
held that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing 
an "in-service event, injury or disease," or a disease 
manifested in accordance with presumptive service connection 
regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability 
may be related to the in-service event, and (4) insufficient 
evidence to decide the case.  In this case, there is no 
medical evidence to suggest that any of the disabilities that 
may have contributed to the veteran's death should be 
service-connected.  The Board finds that an opinion is not 
needed on this claim because the preponderance of the 
evidence is against the conclusion that the cause of the 
veteran's death is associated with the veteran's service.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of the claim for service connection for the cause 
of the veteran's death, the Board finds that any such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

II.  Service Connection for the Cause of the Veteran's Death

The appellant contends that the cause of the veteran's death 
was the result of herbicide exposure in Vietnam.  For the 
reasons that follow, the Board concludes that service 
connection is not warranted for the cause of the veteran's 
death.

To establish service connection for the cause of a veteran's 
death, the evidence must show that a disability incurred in 
or aggravated by service either caused or contributed 
substantially or materially to death.  38 U.S.C.A. § 1310; 38 
C.F.R. § 3.312.  

For a service-connected disability to be the primary cause of 
death, it must singly or with some other condition be the 
immediate or underlying cause, or be etiologically related.  
38 C.F.R. § 3.312(b).  A contributory cause of death is 
inherently one not related to the principal cause.  In 
determining whether the service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c).

Where a veteran served continuously for 90 days or more 
during a period of war and a specified chronic disease, such 
as brain hemorrhage, brain thrombosis, cardiovascular-renal 
disease (which applies to combination involvement of 
arteriosclerosis, nephritis, organic heart disease, and 
hypertension) and peptic ulcers, became manifest to a degree 
of 10 percent within one year from date of termination of 
that service, the disease shall be presumed to have been 
incurred in service, even though there is no evidence of the 
disease during the period of service. This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. § 1101, 1112, 1113; 38 C.F.R. § 3.307, 3.309.

Further, if a veteran was exposed to an herbicide agent 
during active military, naval, or air service, certain 
diseases shall be service connected if the requirements of 38 
U.S.C.A. § 1116 of 38 C.F.R. § 3.307(a)(6)(iii) are met, even 
though there is no record of such disease during service, 
provided further that the rebuttable presumption provisions 
of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also 
satisfied.  38 C.F.R. § 3.309(e).  In this regard, it is 
noted that a "veteran who, during active military, naval, or 
air service, served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975, shall be presumed to have been exposed during such 
service to an herbicide agent . . . unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service."  38 U.S.C.A. 
§ 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  "Service in the 
Republic of Vietnam" includes service in the waters offshore 
and service in other locations if the conditions of service 
involved duty or visitation in the Republic of Vietnam.  38 
C.F.R. § 3.307(a)(6)(iii).

Diseases that are related to herbicide exposure include 
chloracne or other acneform diseases consistent with 
chloracne, type II diabetes (also known as type II diabetes 
mellitus or adult-onset diabetes), Hodgkin's disease, chronic 
lymphocytic leukemia, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea), and soft-tissue 
sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e) (2007).  

In this case, the veteran was not service-connected for any 
disabilities during his lifetime.

The veteran died in October 2004.  According to the death 
certificate, the immediate cause of death was multi-organ 
failure; the antecedent cause was sepsis; the underlying 
causes of death were pneumonia in the immunocompromised, 
chronic atrial fibrillation, acute renal failure secondary to 
toxic/ischemic acute tubular necrosis, cerebrovascular 
infarction; and other significant conditions contributing to 
death were CAD and upper gastro-intestinal bleeding secondary 
to PUD.

In this case, the Board cannot find evidence that any of the 
aforementioned conditions were incurred in or aggravated by 
service.  The veteran's service medical records contain no 
complaints, treatment, or diagnoses relating to the kidney, 
brain, or gastrointestinal system.  Although the veteran's 
entrance examination shows that he had a grade one precordial 
systolic murmur upon enlistment, all subsequent service 
medical records are negative for any heart problems, and 
there is no evidence to suggest that this condition is 
related to his subsequent heart problems or to his death.  

The first post-service indication of hypertension is in 1986.  
There is no connection anywhere in the record between this 
diagnosis and the veteran's period of service. The first 
evidence of treatment and diagnoses pertaining to the 
kidneys, and gastrointestinal and neurological systems comes 
from a private medical report in July 2003, more than 27 
years after separation.  There is no competent medical 
evidence linking such conditions to service.  

As previously noted, the appellant contends that the cause of 
the veteran's death is attributable to his herbicide exposure 
during service in Vietnam.  In this case, there is no 
corroborative evidence that he had in-country service in 
Vietnam to entitle him to a presumption of herbicide 
exposure.  Although it is acknowledged that he served aboard 
the U.S.S. America, which was in the official waters of the 
Republic of Vietnam, there is no evidence to corroborate that 
the veteran ever set foot on Vietnamese soil or was otherwise 
exposed to herbicides during service.  (The veteran is not in 
receipt of a Vietnam Service Medal.  See Haas v. Nicholson, 
20 Vet App 257 (2006).)  Even if the Board were to assume for 
argument purposes that he did have incountry service in 
Vietnam, the veteran has at no point received a diagnosis of 
any disability listed among the conditions entitled to a 
presumption of service connection based on herbicide 
exposure.  See 38 C.F.R. § 3.307, supra.  Further, none of 
his conditions has been directly attributed to herbicide 
exposure by any medical evidence of record.  Combee v. Brown, 
34 F.3d 1039, 1042 (Fed. Cir. 1994); See Brock v. Brown, 10 
Vet. App. 155, 160-61 (1997).  Consequently, service 
connection for the cause of the veteran's death is not 
warranted secondary to herbicide exposure during service.

In sum, although the Board is extremely sympathetic to the 
appellant's situation and does not doubt that the veteran 
suffered from various medical problems during his lifetime, 
the medical evidence simply does not support the claim for 
service connection for the cause of the veteran's death.  The 
conditions that caused the veteran's death, including multi-
organ failure, sepsis, pneumonia, cerebrovascular infarction, 
acute renal failure, upper gastrointestinal bleeding, PUD, 
CAD and hypertension have not been attributed to service.  
These conditions were not manifest during service, were not 
manifest within the applicable one-year period following 
service for the relevant presumptive conditions, and the 
medical evidence does not otherwise show an association 
between these conditions and the veteran's service.  The 
Board thus concludes that the preponderance of the evidence 
shows that the veteran did not die as a result of a service-
connected disability; hence, the claim for service connection 
for the cause of the veteran's death must be denied on 
direct, secondary, and presumptive bases.  See Harvey, supra.

Although the appellant is entitled to the benefit of the 
doubt where the evidence is in approximate balance, the 
benefit of the doubt doctrine is inapplicable where, as here, 
the preponderance of the evidence is against the claim for 
service connection for the cause of the veteran's death.  See 
Gilbert, 1 Vet. App. at 53.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


